Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Memorandum. There is uncontroverted proof in the case that the installment of premium coming due on the 3d of February, 1931, was never paid. In such case the policy became *568forfeited under its terms one year later. (Insurance Law, § 92; Adam v. Manhattan Life Ins. Co., 204 N. Y. 357, 361.) The action, not having been brought until September 28, 1934, cannot be maintained. All concur. (The order denied a motion for summary judgment in an action on a life insurance policy.) Present — Taylor, Edgcomb, Thompson, Crosby and Lewis, JJ.